 3:20-cv-03665-CMC         Date Filed 12/08/20      Entry Number 15        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 Demetrius Raynard McIlwain,                            Civil Action No. 3:20-cv-3665-CMC
                        Plaintiff,
              vs.
                                                                       ORDER
 Kershaw County Sheriff Department; Sheriff
 Lee Boan; Agent Brad Lawson; Inv. Michael
 Davidson,

                           Defendants.

       This matter is before the court on Plaintiff’s Complaint filed October 19, 2020. ECF No.

1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), D.S.C., the matter

was referred to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings.

       On November 24, 2020, the Magistrate Judge issued a Report and Recommendation

(“Report”) recommending this matter be summarily dismissed without prejudice and without

issuance and service of process for lack of subject matter jurisdiction. ECF No. 12. The Magistrate

Judge advised Plaintiff of the procedures and requirements for filing objections to the Report and

the serious consequences if he failed to do so. On December 2, 2020, Plaintiff filed a letter. ECF

No. 14. In the letter, he notes he didn’t receive the Report until December 1 due to the

Thanksgiving holiday, and he noticed his § 1983 packet “was missing a lot of forms I needed to

clearly outline my case.” Id. at 1. He notes he therefore filed another lawsuit with a completed §

1983 packet, and requests the court accept his new case and dismiss this one. Id. If that is not

possible, he seeks an extension to respond to the Report in this case and instructions on how to

format objections.
    3:20-cv-03665-CMC         Date Filed 12/08/20       Entry Number 15         Page 2 of 2




          The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

           Plaintiff has now requested this case be dismissed, and the court has confirmed his “new

§ 1983 packet” has been filed as a new case at Civil Action No. 3:20-cv-04136. Accordingly, this

matter is dismissed without prejudice and without issuance and service of process. 1

          IT IS SO ORDERED.
                                                                  s/Cameron McGowan Currie
                                                                  CAMERON MCGOWAN CURRIE
                                                                  Senior United States District Judge
Columbia, South Carolina
December 8, 2020




1
    Plaintiff’s motion for extension of time is therefore moot.
                                                     2
